           Case 1:20-cv-10685-LLS Document 45 Filed 04/13/21 Page 1 of 1
nlGIN AL
                                                             t S;' C SONY               J
                                                             DO( l ''.\tlENT
UNITED STATES DISTRICT COURT                                 EL.E lT RO~ICALL Y FlLED
SOUTHERN DISTRICT OF NEW YORK                                nn< :
- - - - - - - - - - - - - - - - - - - -x                    I D.\ T l
ATLANTIC NEUROSURGICAL SP ECIALISTS , PA ,

                           Plaintiff ,                  20 Ci v . 10685 (LLS)

               - against -                                       ORDER

MULTIPLAN , INC ., et al . ,

                           Defendants .
                               - - - - - - - -x
          Defendants' claims of confidentiality and damage from

disclosure , raised in their March 29, 2021 joint motion to seal

 and supporting memorandum , are far too non - specific to comply

with Lugosch v . Pyramid Co ., 435 F . 3d 110 , 126 (2d Cir. 2006)

 ("Because the First Amendment presumption gives rise to a higher

 burden on the party seeking to prevent disclosure than does the

 common law presumption , the presumption of access here can be

 overcome only by specific , on - the - record findings that higher

 values necessitate a narrowly tailored sealing. " )

          Defendants must publicly file the documents they filed

 under seal on March 29 . They ma y redact specific price numbers

 and percentages , but no text.

      So ordered .

Dated :     New York , New York
            April 13 , 2021                      LOUIS L . STANTON
                                                     U. S . D. J.




                                          - 1-
